 
EXHIBIT 10.16


Employment Agreement, dated March 8, 2007, between Stephen D. Staman, Executive
Vice President and Chief Revenue Officer and Union National Financial
Corporation and its subsidiary, Union National Community Bank


EMPLOYMENT AGREEMENT


THIS AGREEMENT is made as of the 8th day of March, 2007, between UNION NATIONAL
FINANCIAL CORPORATION (“Corporation”), a Pennsylvania business corporation
having a place of business at 570 Lausch Lane, Lancaster, Pennsylvania 17601,
UNION NATIONAL COMMUNITY BANK (“Bank”) a national banking association having a
place of business at 570 Lausch Lane, Lancaster, Pennsylvania 17601, and STEPHEN
D. STAMAN (“Executive”), an individual residing at 860 Westminster Drive,
Lancaster, Pennsylvania 17601.



WITNESSETH:


WHEREAS, the Corporation is a registered bank holding company;


WHEREAS, the Bank is a subsidiary of the Corporation;


WHEREAS, Corporation and Bank desire to employ Executive to serve in the
capacity of Executive Vice President and Chief Revenue Officer of the Bank under
the terms and conditions set forth herein; and


WHEREAS, Executive desires to accept employment with Corporation and Bank on the
terms and conditions set forth herein.


AGREEMENT:


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1.
Employment. Corporation and Bank hereby employ Executive, and Executive hereby
accepts employment with Corporation and Bank, under the terms and conditions set
forth in this Agreement.




2.
Duties of Employee. Executive shall perform and discharge well and faithfully
such duties as an executive officer of Bank as may be assigned to Executive from
time to time by the Board of Directors of Corporation and Bank. Executive shall
be employed as Executive Vice President and Chief Revenue Officer of the Bank
and shall hold such other titles as may be given to him from time to time by the
Board of Directors of Corporation and Bank. Executive shall devote his full-time
attention and energies to the business of Corporation and Bank during the
Employment Period (as defined in Section 3 of this Agreement); provided,
however, that this Section 2 shall not be construed as preventing Executive from
(a) engaging in activities incident or necessary to personal investments so long
as such investment does not exceed 5% of the outstanding shares of any publicly
held company, (b) acting as a member of the Board of Directors of any other
corporation or as a member of the Board of Trustees of any other organization,
with the prior approval of the Board of Directors of Corporation and Bank, or
(c) being involved in any other activity with the prior approval of the Board of
Directors of Corporation and Bank. The Executive shall not engage in any
business or commercial activities, duties or pursuits which compete with the
business or commercial activities of Corporation or Bank, nor may the Executive
serve as a director or officer or in any other capacity in a company which
competes with Corporation or Bank. Upon written approval from the Corporation or
Bank, the Executive may engage in voluntary or philanthropic endeavors.

 

--------------------------------------------------------------------------------





3.
Term of Agreement.




 
(a)
This Agreement shall be for a three (3) year period (the “Employment Period”)
beginning on the date first written above, and if not previously terminated
pursuant to the terms of this Agreement, the Employment Period shall end three
(3) years later (the “Initial Term”). The Employment Period shall be extended
automatically for one additional year on the third annual anniversary date of
the commencement of the Initial Term (the date first above written), and then on
each annual anniversary date of this Agreement thereafter, unless any of
Corporation, Bank or Executive gives contrary written notice to the other(s) not
less than 60 days before any such anniversary date so that upon the anniversary
date if notice had not been previously given as provided in this Section 3(a),
the Employment Period shall be and continue for a one-year period thereafter.
References in the Agreement to “Employment Period” shall refer to the Initial
Term of this Agreement and any extensions to the initial term of this Agreement.




 
(b)
Notwithstanding the provisions of Section 3(a) of this Agreement, this Agreement
shall terminate automatically for Cause (as defined herein) upon written notice
from the Board of Directors of each of Corporation and Bank to Executive. As
used in this Agreement, “Cause” shall mean any of the following: (i) the willful
failure by the Executive to substantially perform his duties hereunder (other
than a failure resulting from the Executive’s incapacity because of physical or
mental illness, as provided in Section 3(d) hereof), after notice from the
Corporation or Bank and a failure to cure such violation within thirty (30) days
of said notice; (ii) the willful engaging by the Executive in misconduct
injurious to the Corporation or Bank; (iii) the willful violation by the
Executive of the provisions of Sections 2, 8, 9 or 10 hereof, after notice from
the Corporation or Bank and a failure to cure such violation within thirty (30)
days of said notice; (iv) the dishonesty or gross negligence of the Executive in
the performance of his duties; (v) the breach of Executive’s fiduciary duty
involving personal profit; (vi) the violation of any law, rule or regulation
governing banks or bank officers or any final cease and desist order issued by a
bank regulatory authority; (vii) conduct on the part of Executive which brings
public discredit to the Corporation or Bank; (viii) unlawful discrimination by
the Executive, including harassment against Corporation’s or Bank’s employees,
customers, business associates, contractors, or visitors; (ix) theft or abuse by
Executive of the Corporation’s or Bank’s property or the property of
Corporation’s or Bank’s customers, employees, contractors, vendors, or business
associates; (x) failure of the Executive to follow the good faith lawful
instructions of the Board of Directors of Corporation or Bank with respect to
its operations, after notice from the Corporation or Bank and a failure to cure
such violation within thirty (30) days of said notice; (xi) the direction or
recommendation of a state or federal bank regulatory authority to remove the
Executive’s position with Corporation and/or Bank as identified herein; (xii)
any final removal or prohibition order to which the Executive is subject, by a
federal banking agency pursuant to Sections 8(e) and 8(g) of the Federal Deposit
Insurance Act; (xiii) the Executive’s conviction of or plea of guilty or nolo
contendere to a felony, crime of falsehood or a crime involving moral turpitude,
or the actual incarceration of Executive; (xiv) any act of fraud,
misappropriation or personal dishonesty; (xv) insubordination; (xvi)
misrepresentation of a material fact, or omission of information necessary to
make the information supplied not materially misleading, in an application or
other information provided by the Executive to the Corporation or any
representative of the Corporation in connection with the Executive’s employment
with Corporation; (xvii) the existence of any material conflict between the
interests of Corporation and the Executive that is not disclosed in writing by
the Executive to the Corporation and approved in writing by the Board of
Directors of Corporation; or (xviii) the Executive takes action that is clearly
contrary to the best interest of the Corporation.

 

--------------------------------------------------------------------------------


 
If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination.



 
(c)
Notwithstanding the provisions of Section 3(a) of this Agreement, this Agreement
shall terminate automatically upon Executive’s voluntary termination of
employment (other than in accordance with Section 5 of this Agreement) for Good
Reason. The term “Good Reason” shall mean (i) the assignment of duties and
responsibilities inconsistent with Executive’s status as Executive Vice
President and Chief Revenue Officer of the Bank, (ii) a reassignment which
requires Executive to move his principal residence or his office more than fifty
(50) miles from the Bank’s principal executive office immediately prior to this
Agreement, (iii) any removal of the Executive from office or any adverse change
in the terms and conditions of the Executive’s employment, except for any
termination of the Executive’s employment under the provisions of Section 3(b)
hereof, (iv) any reduction in the Executive’s Annual Base Salary as in effect on
the date hereof or as the same may be increased from time to time, except such
reductions that are the result of a national financial depression or national or
bank emergency when such reduction has been implemented by the Board of
Directors for the Corporation’s and Bank’s senior management, or (v) any failure
of Corporation and Bank to provide the Executive with benefits at least as
favorable as those enjoyed by the Executive during the Employment Period under
any of the pension, life insurance, medical, health and accident, disability or
other employee plans of Corporation and Bank, or the taking of any action that
would materially reduce any of such benefits unless such reduction is part of a
reduction applicable to all employees of comparable position within Bank. If
such termination occurs for Good Reason, then Corporation or Bank shall pay
Executive an amount equal to two (2) times the Executive’s Annual Base Salary as
defined in subsection (a) of Section 4, which amount shall be payable in
eighteen (18) equal monthly installments and shall be subject to federal, state
and local tax withholdings. In addition, if Executive and his dependents who are
qualified beneficiaries are eligible to elect continuation of health insurance
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1995
(“COBRA”) and if Executive elects to purchase such COBRA continuation coverage
for himself and/or for his qualified beneficiaries, then in such event the
Employer shall reimburse Executive in an amount equal to the monthly premium
paid by him to obtain such coverage, net of the amount which employees of the
Employer are required to contribute toward the purchase of health insurance
benefits under the personnel policies of the Employer then in effect, which
reimbursement shall continue until the first of the following to occur: (i) the
expiration of 18 months following the date of termination of the Employment
Period and (ii) the qualification of Executive and his qualified beneficiaries
for substantially equivalent coverage under any health insurance policy
maintained by any future employer of Executive. Reimbursement as provided for
herein shall be made by the Employer to Executive monthly within five (5)
business days following the presentation by Executive to the Employer of
evidence of payment by him (in the form of a copy of a cancelled check or credit
card draft or other documentary evidence reasonably satisfactory to the
Employer) of the monthly COBRA continuation coverage premium for that month.
However, in the event the payment described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
his termination of employment, would result in the imposition of an excise tax
under Internal Revenue Code of 1986, as amended (“Code”) Section 4999, such
payments shall be retroactively (if necessary) reduced to the extent necessary
to avoid such excise tax imposition. Upon written notice to Executive, together
with calculations of Corporation’s independent auditors, Executive shall remit
to Corporation the amount of the reduction, plus such interest, as may be
necessary to avoid the imposition of such excise tax. Notwithstanding the
foregoing or any other provision of this contract to the contrary, if any
portion of the amount herein payable to the Executive is determined to be
non-deductible pursuant to the regulations promulgated under Code Section 280G,
the Corporation shall be required only to pay to Executive the amount determined
to be deductible under Code Section 280G.

     

 

--------------------------------------------------------------------------------


 
At the option of the Executive, exercisable by the Executive within ninety (90)
days after the occurrence of the event constituting "Good Reason," the Executive
may resign from employment under this Agreement by a notice in writing (the
"Notice of Termination") delivered to Corporation and Bank and the provisions of
this Section 3(c) hereof shall thereupon apply.



 
(d)
Notwithstanding the provisions of Section 3(a) of this Agreement, this Agreement
shall terminate automatically upon Executive’s Disability, and Executive’s
rights under this Agreement shall cease as of the date of such termination. For
purposes of this Agreement, the Executive shall have a “Disability” if, as a
result of physical or mental injury or impairment, Executive is unable to
perform all of the essential job functions of his position on a full time basis,
taking into account any reasonable accommodation required by law, and without
posing a direct threat to himself and others, for a period of one hundred eighty
(180) days or more.




 
(e)
Executive agrees that in the event his employment under this Agreement is
terminated, Executive shall resign as a director of Corporation and Bank, or any
affiliate or subsidiary thereof, if he is then serving as a director of any of
such entities.




4.
Employment Period Compensation.




 
(a)
Annual Base Salary. For services performed by Executive under this Agreement,
Corporation or Bank shall pay Executive an Annual Base Salary during the
Employment Period at the rate of $160,425.00 per year, minus applicable
withholdings and deductions, payable at the same times as salaries are payable
to other executive employees of Corporation or Bank. Corporation or Bank may,
from time to time, increase Executive’s Annual Base Salary, and any and all such
increases shall be deemed to constitute amendments to this Section 4(a) to
reflect the increased amounts, effective as of the date established for such
increases by the Board of Directors of Corporation or Bank or any committee of
such Board in the resolutions authorizing such increases.

 

--------------------------------------------------------------------------------


 

 
(b)
Bonus. For services performed by Executive under this Agreement, Corporation or
Bank may, from time to time, pay a bonus or bonuses to Executive as Corporation
or Bank, in its sole discretion, deems appropriate. The payment of any such
bonuses shall not reduce or otherwise affect any other obligation of Corporation
or Bank to Executive provided for in this Agreement. As of the time of the
execution of this Agreement, Executive’s incentive compensation is anticipated
to be calculated as described in Exhibit 1 to this Agreement.

 

 
(c)
Vacations. During the term of this Agreement, Executive shall be entitled to
paid annual vacation in accordance with the policies as established from time to
time by the Boards of Directors of Corporation and Bank. However, Executive
shall not be entitled to receive any additional compensation from Corporation
and Bank for failure to take a vacation, nor shall Executive be able to
accumulate unused vacation time from one year to the next, except to the extent
authorized by the Boards of Directors of Corporation and Bank.




 
(d)
Automobile. Executive shall be eligible for reimbursement for business related
automobile mileage consistent with then applicable and current guidelines and
rates permitted by Internal Revenue Service.




 
(e)
Employee Benefit Plans. During the term of this Agreement, Executive shall be
entitled to participate in or receive the benefits of any employee benefit plan
currently in effect at Corporation and Bank, subject to the terms of said plan,
until such time that the Boards of Directors of Corporation and Bank authorize a
change in such benefits. Nothing paid to Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to Executive pursuant to Section 4(a) hereof.




 
(f)
Business Expenses. During the term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him, which are properly accounted for, in accordance with the policies and
procedures established by the Boards of Directors of Corporation and Bank for
their executive officers.




 
(g)
Club Membership. Corporation or Bank will make initiation payments to the
Lancaster County Club under the terms and conditions set forth in a letter dated
December 12, 2005, which is attached as Exhibit 2 to this Agreement. However,
notwithstanding any provisions to the contrary in the letter of December 12,
2005, Corporation or Bank will pay membership dues and business-related
expenses, incurred by Executive at the Lancaster Country Club.




5.
Termination of Employment Following Change in Control.




 
(a)
If a Change in Control (as defined in Section 5(b) of this Agreement) shall
occur and thereafter, there shall be:




   
(i)
any involuntary termination of Executive’s employment (other than for the
reasons set forth in Section 3(b) or 3(d) of this Agreement);

 

--------------------------------------------------------------------------------


 

   
(ii)
any reduction in Executive’s title, responsibilities, including reporting
responsibilities, or authority, including such title, responsibilities or
authority as such may be increased from time to time during the term of this
Agreement;




   
(iii)
the assignment to Executive of duties inconsistent with Executive’s office on
the date of the Change in Control or as the same may be increased from time to
time after the Change in Control;




   
(iv)
any reassignment of Executive to a location greater than fifty (50) miles from
the location of Executive’s office on the date of the Change in Control;




   
(v)
any reduction in Executive’s Annual Base Salary in effect on the date of the
Change in Control or as the same may be increased from time to time after the
Change in Control;




 
(vi)
any failure to provide Executive with benefits at least as favorable as those
enjoyed by Executive under any of Corporation’s or Bank’s retirement or pension,
life insurance, medical, health and accident, disability or other employee plans
in which Executive participated at the time of the Change in Control, or the
taking of any action that would materially reduce any of such benefits in effect
at the time of the Change in Control;




(vii)
any requirement that Executive travel in performance of his duties on behalf of
Corporation or Bank for a significantly greater period of time during any year
than was required of Executive during the year preceding the year in which the
Change in Control occurred;




(viii)
any sustained pattern of interruption or disruption of Executive for matters
substantially unrelated to Executive’s discharge of Executive’s duties on behalf
of Corporation and Bank; or




(ix)
a good faith determination by Executive that he can no longer work with the new
management of Corporation and Bank, provided, however, that Executive cannot
make such a determination during the first five (5) months following a Change in
Control.



then, at the option of Executive, exercisable by Executive within one hundred
eighty (180) days of the Change in Control or occurrence of any of the foregoing
events, Executive may resign from employment with Corporation and Bank (or, if
involuntarily terminated, give notice of intention to collect benefits under
this Agreement) by delivering a notice in writing (the “Notice of Termination”)
to Corporation and Bank and the provisions of Section 6 of this Agreement shall
apply.
 

--------------------------------------------------------------------------------




(b) As used in this Agreement, “Change in Control” shall mean a change in
control (other than one occurring by reason of an acquisition of the Corporation
or Bank by Executive) of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A and any successor rule
or regulation promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”) if Corporation or Bank were subject to the Exchange Act
reporting requirements; provided that, without limiting the foregoing, such a
change in control shall be deemed to have occurred if the Board of Directors
certifies that one of the following has occurred:


(i) (A) a merger, consolidation or division involving Corporation or Bank, (B) a
sale, exchange, transfer or other disposition of substantially all of the assets
of Corporation or Bank, or (C) a purchase by Corporation or Bank of
substantially all of the assets of another entity, unless such merger,
consolidation, division, sale, exchange, transfer, purchase or disposition is
approved in advance by seventy percent (70%) or more of the members of the Board
of Directors of Corporation or Bank who are not interested in the transaction
and a majority of the members of the Board of Directors of the legal entity
resulting from or existing after any such transaction and of the Board of
Directors of such entity’s parent corporation, if any, are former members of the
Board of Directors of Corporation or Bank; or



   
(ii)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act, other than Corporation or Bank or any “person” who on the date hereof is a
director or officer of Corporation or Bank is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Corporation or Bank representing fifty (50%) percent or more of
the total value or combined voting power of Corporation or Bank’s then
outstanding securities, or




   
(iii)
during any period of one (1) year during the term of Executive’s employment
under this Agreement, individuals who at the beginning of such period constitute
the Board of Directors of Corporation or Bank cease for any reason to constitute
at least a majority thereof, unless the election of each director who was not a
director at the beginning of such period has been approved in advance by
directors representing at least two-thirds of the directors then in office who
were directors at the beginning of the period.

 

6.
Rights in Event of Termination of Employment Following Change in Control.




 
(a)
In the event that Executive delivers a Notice of Termination (as defined in
Section 5(a) of this Agreement) to Corporation and Bank, Executive shall be
entitled to receive the compensation and benefits set forth below:

 
If, at the time of termination of Executive’s employment, a “Change in Control”
(as defined in Section 5(b) of this Agreement) has also occurred, Corporation
and Bank shall pay Executive a lump sum amount equal to and no greater than two
(2) times the Executive’s Agreed Compensation as defined in subsection (a) of
Section 4, minus applicable taxes and withholdings. In addition, if Executive
and his dependents who are qualified beneficiaries are eligible to elect
continuation of health insurance benefits under COBRA and if Executive elects to
purchase such COBRA continuation coverage for himself and/or for his qualified
beneficiaries, then in such event the Employer shall reimburse Executive in an
amount equal to the monthly premium paid by him to obtain such coverage, net of
the amount which employees of the Employer are required to contribute toward the
purchase of health insurance benefits under the personnel policies of the
Employer then in effect, which reimbursement shall continue until the first of
the following to occur: (i) the expiration of 18 months following the date of
termination of the Employment Period and (ii) the qualification of Executive and
his qualified beneficiaries for substantially equivalent coverage under any
health insurance policy maintained by any future employer of Executive.
Reimbursement as provided for herein shall be made by the Employer to Executive
monthly within five (5) business days following the presentation by Executive to
the Employer of evidence of payment by him (in the form of a copy of a cancelled
check or credit card draft or other documentary evidence reasonably satisfactory
to the Employer) of the monthly COBRA continuation coverage premium for that
month. However, in the event the payment described herein, when added to all
other amounts or benefits provided to or on behalf of the Executive in
connection with his termination of employment, would result in the imposition of
an excise tax under Code Section 4999, such payments shall be retroactively (if
necessary) reduced to the extent necessary to avoid such excise tax imposition.
Upon written notice to Executive, together with calculations of Corporation’s
independent auditors, Executive shall remit to Corporation the amount of the
reduction, plus such interest, as may be necessary to avoid the imposition of
such excise tax. Notwithstanding the foregoing or any other provision of this
contract to the contrary, if any portion of the amount herein payable to the
Executive is determined to be non-deductible pursuant to the regulations
promulgated under Code Section 280G, the Corporation shall be required only to
pay to Executive the amount determined to be deductible under Code Section 280G.
 

--------------------------------------------------------------------------------





 
(b)
Executive shall not be required to mitigate the amount of any payment provided
for in this Section 6 by seeking other employment or otherwise. Unless otherwise
agreed to in writing, the amount of payment or the benefit provided for in this
Section 6 shall not be reduced by any compensation earned by Executive as the
result of employment by another employer or by reason of Executive’s receipt of
or right to receive any retirement or other benefits after the date of
termination of employment or otherwise.




 
(c)
Notwithstanding any other provision, in the event that Executive is determined
to be a key employee as that term is defined in Code Section 409A no payment
shall be made until one day following six months from the date of separation of
service as that term is defined in Code Section 409A.

 

7.
Rights in Event of Termination of Employment Absent Change in Control.



(a) In the event that Executive’s employment is involuntarily terminated by
Corporation and/or Bank without Cause and no Change in Control shall have
occurred at the date of such termination, Corporation and Bank shall pay
Executive an amount equal to two (2) times the Executive’s Annual Base Salary as
defined in subsection (a) of Section 4, which amount shall be payable in
eighteen (18) equal monthly installments and shall be subject to federal, state
and local tax withholdings. In addition, if Executive and his dependents who are
qualified beneficiaries are eligible to elect continuation of health insurance
benefits under the COBRA and if Executive elects to purchase such COBRA
continuation coverage for himself and/or for his qualified beneficiaries, then
in such event the Employer shall reimburse Executive in an amount equal to the
monthly premium paid by him to obtain such coverage, net of the amount which
employees of the Employer are required to contribute toward the purchase of
health insurance benefits under the personnel policies of the Employer then in
effect, which reimbursement shall continue until the first of the following to
occur: (i) the expiration of 18 months following the date of termination of the
Employment Period, and (ii) the qualification of Executive and his qualified
beneficiaries for substantially equivalent coverage under any health insurance
policy maintained by any future employer of Executive. Reimbursement as provided
for herein shall be made by the Employer to Executive monthly within five (5)
business days following the presentation by Executive to the Employer of
evidence of payment by him (in the form of a copy of a cancelled check or credit
card draft or other documentary evidence reasonably satisfactory to the
Employer) of the monthly COBRA continuation coverage premium for that month.
However, in the event the payment described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
his termination of employment, would result in the imposition of an excise tax
under Code Section 4999, such payments shall be retroactively (if necessary)
reduced to the extent necessary to avoid such excise tax imposition. Upon
written notice to Executive, together with calculations of Corporation’s
independent auditors, Executive shall remit to Corporation the amount of the
reduction, plus such interest, as may be necessary to avoid the imposition of
such excise tax. Notwithstanding the foregoing or any other provision of this
contract to the contrary, if any portion of the amount herein payable to the
Executive is determined to be non-deductible pursuant to the regulations
promulgated under Code Section 280G, the Corporation shall be required only to
pay to Executive the amount determined to be deductible under Code Section 280G.
 

--------------------------------------------------------------------------------


 

 
(b)
Executive shall not be required to mitigate the amount of any payment provided
for in this Section 7 by seeking other employment or otherwise. Unless otherwise
agreed to in writing, the amount of payment or the benefit provided for in this
Section 7 shall not be reduced by any compensation earned by Executive as the
result of employment by another employer or by reason of Executive’s receipt of
or right to receive any retirement or other benefits after the date of
termination of employment or otherwise.




8.
Covenant Not to Compete.




 
(a)
Executive hereby acknowledges and recognizes the highly competitive nature of
the business of Corporation and Bank and accordingly agrees that, during and for
the applicable period set forth in Section 8(c) hereof, Executive shall not,
except as otherwise permitted in writing by the Corporation and the Bank:




   
(i)
be engaged, directly or indirectly, either for his own account or as agent,
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation or enterprise engaged in (1) the
banking (including bank holding company) or financial services industry, or (2)
any other activity in which Corporation or Bank or any of their subsidiaries are
engaged during the Employment Period, and remain so engaged at the end of the
Employment Period, in any county and contiguous county in which, at the date of
termination of the Executive’s employment, a branch location, office, loan
production office, or trust or asset and wealth management office of
Corporation, Bank or any of their subsidiaries is located, whether inside or
outside of the Commonwealth of Pennsylvania, (the “Non-Competition Area”); or

 

--------------------------------------------------------------------------------


 

   
(ii)
provide financial or other assistance to any person, firm, corporation, or
enterprise engaged in (1) the banking (including bank holding company) or
financial services industry, or (2) any other activity in which Corporation or
Bank or any of their subsidiaries are engaged during the Employment Period, in
the Non-Competition Area; or




   
(iii)
directly or indirectly solicit persons or entities who were customers or
referral sources of Corporation, Bank or their subsidiaries within one year of
Executive’s termination of employment, to a become customer or referral source
of a person or entity other than Corporation, Bank or their subsidiaries; or




(iv)
directly or indirectly solicit employees of Corporation, Bank or their
subsidiaries who were employed within one year of Executive’s termination of
employment to work for anyone other than Corporation, Bank or their
subsidiaries.




 
(b)
It is expressly understood and agreed that, although Executive and Corporation
and Bank consider the restrictions contained in Section 8(a) hereof reasonable
for the purpose of preserving for Corporation and Bank and their subsidiaries
their good will and other proprietary rights, if a final judicial determination
is made by a court having jurisdiction that the time or territory or any other
restriction contained in Section 8(a) hereof is an unreasonable or otherwise
unenforceable restriction against Executive, the provisions of Section 8(a)
hereof shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.




 
(c)
The provisions of this Section 8 shall be applicable commencing on the date of
this Agreement and ending on one of the following dates, as applicable:

 
(i) if Executive’s employment terminates in accordance with the non-renewal
provisions of Section 3, the first anniversary date of the effective date of
termination of employment; or



   
(ii)
if Executive’s employment terminates in accordance with the provisions of
Section 3(c) of this Agreement (relating to termination for Good Reason),
eighteen (18) months following the effective date of termination of employment;
or




--------------------------------------------------------------------------------


 
(iii) if the Executive voluntarily terminates his employment without Good
Reason, eighteen (18) months following the effective date of termination of
employment; or


(iv) if the Executive’s employment is involuntarily terminated without Cause or
under Section 5(a) of this Agreement (relating to termination for Change of
Control), eighteen (18) months following the effective date of termination of
employment; or


(v) if the Executive’s employment is terminated for Cause as defined in Sections
3(b)(i)-(v), Section 3(b)(ix), Section 3(b)(x), or Section 3(b)(xiv)-(xviii) of
this Agreement, the second anniversary date of the effective date of termination
of employment; or


(vi) if the Executive’s employment is terminated for Cause as defined in
Sections 3(b)(vi)-(viii) or Sections 3(b)(xi)-(xiii) of this Agreement, the
first anniversary date of the effective date of termination of employment.



9.
Unauthorized Disclosure. During the term of his employment hereunder, or at any
later time, the Executive shall not, without the written consent of the Boards
of Directors of Corporation and Bank or a person authorized thereby, knowingly
disclose to any person, other than an employee of Corporation or Bank or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive of
Corporation and Bank, any material confidential information obtained by him
while in the employ of Corporation and Bank with respect to any of Corporation’s
and Bank’s services, products, improvements, formulas, designs or styles,
processes, customers, methods of business or any business practices, the
disclosure of which could be or will be damaging to Corporation or Bank;
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive or any person with the assistance,
consent or direction of the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by Corporation and Bank or any information
that must be disclosed as required by law.

 

--------------------------------------------------------------------------------



 

10.
Work Made for Hire. Any work performed by the Executive under this Agreement
 should be considered a “Work Made for Hire” as the phrase is defined by the
U.S. patent laws and shall be owned by and for the express benefit of
Corporation, Bank and their subsidiaries and affiliates. In the event it should
be established that such work does not qualify as a Work Made for Hire, the
Executive agrees to and does hereby assign to Corporation, Bank, and their
affiliates and subsidiaries, all of his rights, title, and/or interest in such
work product, including, but not limited to, all copyrights, patents,
trademarks, and propriety rights.

 
11.
Return of Company Property and Documents. The Executive agrees that, at the time
of termination of his employment, regardless of the reason for termination, he
will deliver to Corporation, Bank and their subsidiaries and affiliates, any and
all company property, including, but not limited to, automobile, keys, security
codes or passes, mobile telephones, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches, software
programs, equipment, other documents or property, or reproductions of any of the
aforementioned items developed or obtained by the Executive during the course of
his employment.



12.
Liability Insurance. Corporation and Bank shall use their best efforts to obtain
insurance coverage for the Executive under an insurance policy covering officers
and directors of Corporation and Bank against lawsuits, arbitrations or other
legal or regulatory proceedings; however, nothing herein shall be construed to
require Corporation and/or Bank to obtain such insurance, if the Board of
Directors of the Corporation and/or Bank determine that such coverage cannot be
obtained at a reasonable price. In the event that the Corporation and Bank are
unable to procure insurance coverage for the Executive, Executive may terminate
this contract upon sixty (60) days notice and the provisions of Paragraph 8
shall not apply.



13.
Notices. Except as otherwise provided in this Agreement, any notice required or
permitted to be given under this Agreement shall be deemed properly given if in
writing and if mailed by registered or certified mail, postage prepaid with
return receipt requested, to Executive’s residence, in the case of notices to
Executive, and to the principal executive offices of Corporation and Bank, in
the case of notices to Corporation and Bank.



14.
Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and an executive officer specifically designated by the Boards of
Directors of Corporation and Bank. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.



15.
Assignment. This Agreement shall not be assignable by any party, except by
Corporation and Bank to any successor in interest to their respective
businesses.

 

--------------------------------------------------------------------------------


 
16.
Entire Agreement. This Agreement supersedes any and all agreements, either oral
or in writing, between the parties with respect to the employment of the
Executive by the Bank and/or Corporation and this Agreement contains all the
covenants and agreements between the parties with respect to employment.



17.
Binding Agreement.



This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. If Executive should die after a Notice of
Termination is delivered by Executive, or following termination of Executive’s
employment without Cause, and any amounts would be payable to Executive under
this Agreement if Executive had continued to live, all such amounts shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or, if there is no such designee, to Executive’s
estate.


18.
Arbitration. Corporation, Bank and Executive recognize that in the event a
dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time.
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement (except for any enforcement sought
with respect to Sections 8, 9, 10 or 11 which may be litigated in court,
including an action for injunction or other relief) are to be submitted for
resolution, in Philadelphia, Pennsylvania, to the American Arbitration
Association (the “Association”) in accordance with the Association’s National
Rules for the Resolution of Employment Disputes or other applicable rules then
in effect (“Rules”). Corporation, Bank or Executive may initiate an arbitration
proceeding at any time by giving notice to the other in accordance with the
Rules. Corporation and Bank and Executive may, as a matter of right, mutually
agree on the appointment of a particular arbitrator from the Association’s pool.
The arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania but shall be bound by the substantive
law applicable to this Agreement. The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration,
Corporation, Bank and Executive shall be entitled to an injunction restraining
all further proceedings in any pending or subsequently filed litigation
concerning this Agreement, except as otherwise provided herein or any
enforcement sought with respect to Sections 8, 9, 10 or 11 of this Agreement,
including an action for injunction or other relief.



19.
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.



20.
Applicable Law. This Agreement shall be governed by and construed in accordance
with the domestic, internal laws of the Commonwealth of Pennsylvania, without
regard to its conflicts of laws principles provided that this Agreement shall
also be interpreted as is minimally required to qualify any payment hereunder as
not triggering any penalty on the Executive or the Corporation or Bank pursuant
to Code Section 409A.

 

--------------------------------------------------------------------------------




21.
Headings. The section headings of this Agreement are for convenience only and
shall not control or affect the meaning or construction or limit the scope or
intent of any of the provisions of this Agreement.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

      ATTEST:
UNION NATIONAL FINANCIAL
CORPORATION
 
   
   
  /s/ Donna J. Stoudt By:   /s/ Mark D. Gainer  

--------------------------------------------------------------------------------

Mark D. Gainer
Chairman & CEO

 

       
UNION NATIONAL COMMUNITY BANK
 
   
   
  /s/ Donna J. Stoudt By:    /s/ Mark D. Gainer  

--------------------------------------------------------------------------------

Mark D. Gainer
Chairman & CEO

 

      WITNESS: EXECUTIVE  
   
   
  /s/ R. Michael Mohn By:   /s/ Stephen D. Staman  

--------------------------------------------------------------------------------

Stephen D. Staman

 

--------------------------------------------------------------------------------

